Citation Nr: 0428931	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-18 819	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractures of the left and right rami of mandible and left 
zygoma, including partial paresthesia, left maxilla, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ulna, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ankle with degenerative changes, 
currently evaluated as 20 percent disabling. 

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the femur with shortening of the right lower 
extremity, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for genu 
recurvatum of the right knee, currently evaluated as 10 
percent disabling.  

6.  Entitlement to service connection for arthritis of the 
left arm.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


REMAND

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), was signed into law in November 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the veteran's claim.  
VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims file reflects that while the veteran 
has been provided notice required by the VCAA for his 
increased evaluation and TDIU claims, the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice with respect to his service connection 
claim.  Thus, on remand, the RO should therefore ensure that 
the veteran is advised as to what is required to substantiate 
his claim of service connection for arthritis of the left 
arm.  He should be told what is required of him and what VA 
will yet do to assist him.

Left ulna, right ankle and right knee and femur disabilities

Regarding the veteran's increased evaluation claims for 
service-connected left ulna, right ankle with degenerative 
arthritis, right femur and right knee disabilities, the 
record reflects that the veteran was last examined by VA in 
February 2002, at which time he exhibited pain on motion of 
his left ulna, right knee, and right ankle.  Since that 
examination, the veteran has maintained that he has had 
severe pain and limited motion in his right ankle, left ulna 
and right knee, that he has decreased strength in his left 
(major) arm and that his right knee gives out (see VA Form 9, 
dated in September 2002.)  Notably, the examiner in February 
2002 did not assess the functional losses experienced by the 
veteran due to problems such as pain in these joints.  Nor 
did the examiner assess the extent of functional impairment 
during flare-ups or on repeated use, or the extent of 
functional impairment due to incoordination, weakness or 
excess fatigability.  Given the foregoing, an assessment of 
functional limitations, expressed in terms of additional 
limitation of motion, is warranted.  See 38 C.F.R. §§  4.40, 
4.45 (2003);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
VAOPGCPREC 9-98. 

Partial paresthesia, left maxilla, residuals of fracture of
left and right rami of mandible and left zygoma

The RO has assigned the service-connected partial 
paresthesia, left maxilla, residuals of fracture of the left 
and right rami of mandible and left zygoma a 10 percent 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2003), 
which relates to paralysis [incomplete (moderate or severe) 
or complete] of the trigeminal branch of the 5th cranial 
nerve.  Ratings under Diagnostic Code 8205 range from 10 
percent for moderate, incomplete paralysis of the trigeminal 
branch of the 5th cranial nerve, 30 percent for severe 
incomplete paralysis, to 50 percent for complete paralysis.  
The Note associated with these ratings under 38 C.F.R. § 
4.124a states that they are dependent upon relative degree of 
sensory manifestations or motor loss.  Id. 

While the veteran underwent a VA examination in February 
2002, and although the examiner described the veteran's 
symptoms as being limited to numbness, which suggests that 
the veteran experiences neuralgia vice paralysis, see 
38 C.F.R. § 4.124 (2004), it is not entirely clear that all 
residual disability caused by the service-connected fractures 
was fully depicted by the examination.  Consequently, it 
would be helpful to have additional evidence that delineates 
each symptom due to the fractures.  

TDIU

The veteran contends that he is unemployable due to his 
service-connected disabilities.  As noted above, the veteran 
underwent a VA examination in February 2002, but there is no 
opinion of record that addresses the combined effect of the 
veteran's service-connected disabilities on his ability to 
obtain or retain substantially gainful employment.  In 
adjudicating a TDIU claim, the Board may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that the VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, 7 
Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; 
and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, the RO 
should obtain a medical opinion as to whether the veteran's 
service-connected disabilities combine to render him unable 
to obtain or retain substantially gainful employment.

Service Connection Claim

The veteran maintains that he has arthritis of the left arm 
that is a result of the in-service motor vehicle accident.  
Service medical records reflect that while on leave in 
January 1963, the veteran was involved in a motor vehicle 
accident and sustained a compound fracture to the proximal 
shaft of the left ulna.  Post-service medical evidence 
includes X-rays of the left arm, performed by VA in January 
1964, which revealed evidence of an old fracture of the 
proximal ulnar which remained ununited.  There was also 
evidence of old osteomyelitis but no evidence of any active 
"osteo" present.  When evaluated by VA in February 2002, 
there was X-ray evidence of degenerative changes in the left 
elbow.  A diagnosis of degenerative changes of the left elbow 
per X-ray, most likely secondary to trauma was entered by the 
examining physician.  A review of the February 2002 VA 
report, reflects that it appeared to have been based upon 
medical history as reported by the veteran.  VA's duty to 
assist a veteran in obtaining and developing available facts 
and evidence to support a claim includes obtaining a VA 
examination which takes into account the records of prior 
medical treatment or evaluation.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Therefore, in light of the above, the Board 
is of the opinion that a VA examination, as specified in 
greater detail below, should be performed.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed. In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Among other 
things, the veteran should be 
instructed to submit all pertinent 
evidence in his possession.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his service-connected 
partial paresthesia, left maxilla, 
residuals of fractures of the left 
and right rami of mandible and left 
zygoma, residuals of a fracture of 
the left ulna, residuals of a 
fracture of the right ankle with 
degenerative changes, residuals of a 
fracture of the femur with 
shortening of the right lower 
extremity, or right knee disability 
since February 2002 and records 
pertinent to arthritis of the left 
arm since service discharge in July 
1963.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After completing the above 
actions, the veteran should be 
afforded a VA orthopedic examination 
by a physician with appropriate 
expertise who, preferably, has not 
previously examined the veteran, to 
determine the cause of any arthritis 
of the left arm and the current 
severity of the veteran's service-
connected residuals of a fracture of 
the left ulna, residuals of a 
fracture of the right ankle with 
degenerative changes, residuals of a 
fracture of the right femur with 
shortening of the right lower 
extremity and genu recurvatum of the 
right knee.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed, and all findings should 
be reported in detail.  Tests of 
joint motion against varying 
resistance should be performed for 
each joint.  

Concerning any currently present 
arthritis of the left arm, the 
examiner is requested to provide an 
opinion as to the medical 
probabilities that any arthritis of 
the left arm originated in, or is 
otherwise traceable to events during 
military service, such as the in-
service motor vehicle accident.  It 
should also be noted whether any 
arthritis is caused or made worse by 
the ulna fracture residuals.  If it 
is determined that the veteran does 
not have arthritis of the left arm 
due to service, the examiner should 
expressly say so and provide 
detailed reasons for his or her 
opinions.  In providing his or her 
opinion with respect to the 
arthritis of the left arm, the 
examiner should specifically comment 
on the clinical impression set forth 
in the February 2002 VA report. 

Regarding the service-connected 
residuals of a fracture of the left 
ulna, residuals of a fracture of the 
left ankle with degenerative 
arthritis, residuals of a fracture 
of the femur with shortening of the 
right lower extremity, and right 
knee disability, the extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  All 
functional losses should be equated 
to additional degrees of limitation 
of motion (beyond the limitation 
shown clinically).  (With respect to 
the knee, such analysis should be 
undertaken with respect to both 
limitation of flexion and 
extension.)  If this is not 
feasible, the physician should so 
state.

The physician must provide an 
opinion concerning the impact of the 
veteran's service-connected 
disabilities on his ability to work.  
The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for 
review.  

5.  The veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine 
the current severity of his service-
connected paresthesia, left maxilla, 
residuals of fracture of the left 
and right rami of mandible and left 
zygoma.  Any necessary special 
studies should be performed.  The 
claims folder and a copy of this 
remand must be made available to the 
examining physician for review, and 
the examiner's report should reflect 
consideration of the pertinent 
medical history.  The examiner's 
report should fully set forth all 
current complaints and pertinent 
clinical findings to include, but 
not limited to, the following:

a.  It is specifically requested 
that the examiner indicate whether 
the pertinent symptomatology 
involves a cranial nerve, and if so, 
the particular nerve(s) should be 
identified along with its branch.  
Additionally, the examiner should 
opine as to whether any paralysis 
thereof is incomplete or complete; 
and exactly what functions and 
sensations are involved as a result.

b.  The examiner should also 
identify the extent of any sensory, 
cosmetic and other functional facial 
symptoms involved, including pain, 
with a specific focus by the 
physician on quantifying each of 
these by problems.

The examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected partial 
paresthesia, left maxilla, and any 
other residuals of fractures of the 
left and right rami of mandible and 
left zygoma on his ability to work.  
The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for 
review.  

6.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should re-adjudicate the 
issues on appeal.  In particular, 
the RO should ensure that the 
notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§  5102, 5103, and 
5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are 
fully satisfied.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

